UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 11, 2012 SILVER BULL RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada 001-33125 91-1766677 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 925 West Georgia Street, Suite 1908 Vancouver, B.C. V6C 3L2 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 604-687-5800 885 West Georgia Street, Suite 2200 Vancouver, B.C. V6C 3E8 (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On April 11, 2012, Silver Bull Resources, Inc. (the “Company”) held its 2012 annual meeting of shareholders (the “2012 Annual Meeting”).As previously disclosed, Dr. Nicole Adshead-Bell and Mr. Duncan Hsia informed the Board of Directors on February 22, 2012 of their decision not to stand for re-election as directors of the Company at the 2012 Annual Meeting.Accordingly, Dr. Adshead-Bell and Mr. Hsia ceased being directors of the Company at the conclusion of the 2012 Annual Meeting. The disclosure in Item 5.02 in the Current Report on Form 8-K filed on February 28, 2012 regarding the foregoing decisions not to stand for re-election as directors of the Company at the 2012 Annual Meeting is incorporated by reference into this Item 5.02. ITEM5.07.Submission of Matters to a Vote of Security Holders. At the 2012 Annual Meeting held on April 11, 2012, two proposals were submitted to the shareholders for approval as set forth in the Company’s definitive proxy statement filed on February 27, 2012.As of the record date, February 24, 2012, a total of 136,160,157 shares of Company common stock were outstanding and entitled to vote.In total, 83,932,040 shares of Company common stock were present in person or represented by proxy at the 2012 Annual Meeting, representing 61.64% of the shares outstanding and entitled to vote as of the record date. At the 2012 Annual Meeting, the shareholders elected the entire slate of directors presented to them and approved the ratification of Hein & Associates LLP as the Company’s independent registered public accounting firm for the fiscal year ending October 31, 2012.The votes on the proposals were cast as set forth below: 1.Proposal No. 1 – Election of Directors.The shareholders elected the entire slate of directors presented to them.As a result, the Company’s Board of Directors now consists of the six persons elected at the 2012 Annual Meeting. For Withheld Broker Non-Votes Timothy Barry Joshua Crumb Brian Edgar Murray Hitzman Daniel Kunz John McClintock 2.Proposal No. 2 - Ratification and Approval of Hein & Associates LLP as the Company’s independent registered public accounting firm for the fiscal year ending October 31, 2012. For the Resolution Against the Resolution Abstain Broker Non-Votes 0 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: April 17, 2012 SILVER BULL RESOURCES, INC. By: /s/ Sean Fallis Sean Fallis Chief Financial Officer
